198 F.3d 1016 (7th Cir. 2000)
BOUTROS MALEK,    Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE,    Respondent.
No. 98-1386
In the  United States Court of Appeals  For the Seventh Circuit
Submitted June 8, 1999Decided January 6, 2000

Petition for Review of an Order  of the Board of Immigration Appeals  Ard-miu-bak Before COFFEY, EASTERBROOK and ROVNER, Circuit Judges.
COFFEY, Circuit Judge.


1
Boutros Malek is a native  and citizen of Lebanon who last entered the  United States in 1991.1 On May 24, 1994, an  Order to Show Cause (OSC) was issued after Malek  pled guilty to two counts of wire fraud and one  count of misuse of a social security number. The  OSC alleged that Malek entered the United States  without inspection2 and was convicted of a  crime involving moral turpitude within five years  of entry, in violation of sections 241(a)(1)(B)  and 241(a)(2)(A)(i) of the Immigration and  Nationality Act of 1952. See 8 U.S.C. sec.  1251(a)(1) (B), (a)(2)(A)(i) (1994). At the  deportation hearing, Malek admitted the  allegations in the OSC, conceded deportability,  and applied for asylum and withholding of  deportation. The Immigration Judge (IJ) denied  Malek's application for asylum, and the Board of  Immigration Appeals (BIA) dismissed the appeal. We deny the petition for review.

I.  BACKGROUND

2
Shortly after Malek entered the country in  1991, he embarked on a life of crime. According  to the indictment to which he pled guilty, Malek  rented a room and contracted for telephone  service using another person's name and social  security number. Malek and others proceeded to  make hundreds of international telephone calls,  incurring more than $70,000 worth of charges  during a period of a little more than two weeks.  After Malek pled guilty to two counts of wire  fraud and one count of misuse of a social  security number, he was sentenced to concurrent  terms of 12 months' imprisonment and was ordered  to pay more than $80,000 restitution. After being  convicted, deportation proceedings were initiated  against Malek and he made application for asylum  and withholding of deportation.

Country Conditions in Lebanon

3
The Department of State's 1995 Country Report  for Lebanon states that representation in the  Lebanese parliament is " Christian and " Muslim,  and that the president is by tradition a  Christian. The report states that non-Lebanese  military forces, including Syrian troops, a  contingent of Israeli army regulars, an Israeli-  supported militia in southern Lebanon, and  several armed Palestinian factions, control much  of Lebanon and undermine the authority of the  central government. Additionally, Israeli forces,  the South Lebanon Army, Hezbollah (the Iranian-  backed Muslim militia), and allied Palestinian  guerrillas, continue to engage in armed conflict  in southern Lebanon. The report goes on to state  that the Lebanese economy was recovering from the  massive damage it suffered because of war-like  conditions between 1975 and 1990.


4
The Country Report states that the government  has not made substantial efforts to improve human  rights since the end of the hostilities in  Lebanon, but that the constitutional provision  for freedom of religion is respected in practice.  The report goes on to state, however, that life  and property in southern Lebanon are still  threatened by attacks. Furthermore, the Lebanese  army arrests and detains former members of the  Lebanese Forces (the dissolved Christian  militia). But, the report notes that the  government pardoned former army commander General  Aoun and two of his aides in 1991 on the  condition that they leave Lebanon and remain in  exile for five years.

Malek's Asylum Application

5
In his asylum application, Malek claimed that  he was affiliated with General Michael Aoun and  his army during the civil war in Lebanon; that  his home and business were destroyed in the civil  war; that Hezbollah Muslims sought him because he  was an active political dissident and a  Christian, and because he was a political  opponent of terrorist groups sponsored by Iran  and Syria. He also stated that he would be at  risk in Lebanon because Syrian forces controlling  portions of Lebanon consider General Aoun to be  a political enemy. Additionally, Malek alleged in  his asylum application that he and his wife were  kidnaped in 1980 by the Syrians, that he and his  wife were beaten and subjected to electric shocks  while detained, and that his wife was raped  repeatedly in front of him. Finally, he claimed  in his application that he would be persecuted on  account of religion, nationality, political  opinion, and membership in a particular social  group if he returned to Lebanon.

Malek's Testimony

6
Petitioner Malek, a Syriac Catholic, testified  at his April 1996 deportation hearing that civil  strife began in Lebanon in April 1975. Malek  stated that he was a supporter of the Christian  Phalangist militia from 1969, when he was 11-years old, and that he was a commander with the  Christian militia in 1976. Malek further  testified that he was captured by the Syrian army  and Hezbollah, but was released in a prisoner  exchange. He testified that friends of his who  were captured at the same time have subsequently  informed the Syrian, Hezbollah, and Jihad Islamic  forces who he is, and that these forces now seek  him because of his active resistance to foreign  forces in Lebanon.


7
He testified that he was kidnaped and detained  six or seven times in Lebanon between 1977 and  1988 for periods of two to five days, and that he  was beaten and tortured on those occasions. He  testified that his wife was detained with him for  two or three days in 1980,3 and that, while  detained, they were tortured and that she was  raped repeatedly in front of him. Finally, Malek  stated that he would be killed if he returned to  Lebanon.

Mrs. Malek's Testimony

8
Madeline Malek, petitioner's wife and a Maronite  Christian, testified that the Malek family left  Lebanon permanently in 1991 because: 1) two of  her children were American citizens; 2) she was  raped in Lebanon; and 3) the Syrian army had  threatened to kill her husband. Mrs. Malek  explained that she was raped on the street by two  unidentified men when going from a store to her  house, but was unable to remember what year the  raped occurred. Contrary to Malek's testimony  that she was raped repeatedly in front of him,  Mrs. Malek testified that she was not raped at  any other time. She went on to testify that the  whole family was jailed in about 1988 by the  Syrian army, but the captors released them within  two or three days after some money and a watch  was stolen from the Malek family.


9
With regard to Malek's military service, Mrs.  Malek testified that her husband was in the army  in the early 1970's but left the army in 1976.  She also stated that Malek provided fiscal  support to the army between 1979 and 1991.

The Immigration Judge's Decision

10
When determining that Malek failed to establish  eligibility for asylum and withholding of  deportation, the IJ properly considered Malek's  credibility to be of significant importance. The  IJ determined that there were "significant  discrepancies, inconsistencies and evidentiary  gaps" in Malek's application and testimony, and  concluded that Malek's claim was not  "sufficiently credible, consistent or plausible"  to warrant the granting of asylum.


11
In concluding that Malek was not credible, the  IJ noted that Malek testified that he was  kidnaped, beaten and tortured by Syrian forces  between 1977 and 1988, but failed to mention any  of these events in his asylum application. The IJ  went on to note that during the times that Malek  was allegedly being subjected to beatings and  torture, he visited the United States on six  occasions, yet never sought asylum. As for  Malek's fear of persecution based on his support  of General Aoun, the IJ stated that Malek  admitted that he was not an actual member of the  militia forces, but merely a financial supporter.  The IJ found it implausible that Syrian forces  would persecute Malek on the basis of his alleged  financial support to Aoun from 1979 to 1991 given  the fact that he traveled to Damascus, Syria in  1991 without incident.


12
The IJ recognized that Malek may have sustained  losses to his business and property holdings in  the course of the Lebanese civil war that began  in 1975, but stated that Malek failed to  establish that the losses were the result of an  act of persecution directed against him, as  opposed to the result of general civil strife.  Relying on the underlying facts of Malek's  criminal conduct and a finding that Malek's  testimony "was at times vague, lacking in  internal consistency and plausibility[,] and  [that Malek's] whole overall claim was highly  lacking in persuasiveness[,]" the IJ denied  Malek's application for asylum and withholding of  deportation.

The Board of Immigration Appeals

13
The BIA agreed with the IJ's decision that  Malek did not present credible evidence  demonstrating that he was the victim of past  persecution or that he had a well-founded fear of  persecution should he return to Lebanon. In  agreeing with the IJ, the BIA addressed numerous  material inconsistencies between the testimony of  Malek and his wife, and Malek's application. The  BIA noted that Mrs. Malek testified that two  unidentified men raped her on the street, that  she did not know who the assailants were, and  that this was the only time she was raped. The  BIA also noted that Mrs. Malek testified that the  Syrian army had arrested her and her family, and  that they were held for 2-3 days in an  underground room.4


14
As the BIA observed, Malek offered a vastly  different version of events. Malek's application  stated that the Syrian army had kidnaped him and  his wife and that they were detained for over two  months. Although Mrs. Malek testified to nothing  even resembling this, Malek stated that they were  beaten, given electric shocks, given little food  or water, and that his wife was raped repeatedly  in front of him. Finally, the BIA noted that  although Malek testified that the Syrian army  mistreated him and his wife, his application  stated that it was Hezbollah who did so.


15
The BIA also concluded that,


16
[b]esides the credibility problems with the  respondent's testimony, we find that the other  witnesses' testimony was not sufficient to  corroborate the respondent's written and oral  statements as their knowledge of the respondent's  experiences in Lebanon appears to be limited. For  example, [Malek's] pastor testified that he did  not personally know the respondent in Lebanon .  . . . Also, he stated that the respondent and his  wife did not discuss their experiences in Lebanon  with him . . . . Also, [Malek's] daughter was  unable to corroborate much of [his] testimony  because she was young when many of the events to  which [Malek] testified occurred. For example,  she did not find out until recently that her  mother had been raped and her father detained .  . . . Therefore, we conclude that the  respondent's application for asylum and  withholding of deportation has not been presented  in a sufficiently detailed and consistent manner  to provide a plausible and coherent account of  the basis for his fear.


17
Finally, the BIA stated that it did not believe  Malek had a well-founded fear of future  persecution given the fact that Malek made  "numerous visits to the United States between  1978 and 1991" and had always returned to  Lebanon. The BIA noted that if the conditions in  Lebanon were truly as Malek described them, then  he would have had numerous opportunities to seek  asylum during his visits to the United States but  never saw fit to do so, and the BIA could see "no  difference in the respondent's [current]  situation."


18
On appeal, Malek argues: 1) that the IJ and BIA  applied "too difficult a standard for [him] to  meet in establishing his claim for asylum[;]" and  2) that, despite his failure to request an  interpreter, the IJ should have sua sponte  provided an interpreter for Mrs. Malek.

II.  ANALYSIS
A.  Malek's Asylum Claim

19
Malek's main argument on appeal is that the BIA  wrongly determined that he did not qualify as a  refugee for asylum purposes. In reviewing Malek's  claim for asylum and withholding of deportation,  we defer to the BIA's factual findings, reversing  the BIA only if the record lacks substantial  evidence to support its factual conclusions. See  Angoucheva v. INS, 106 F.3d 781, 788 (7th Cir.  1997). Therefore, the BIA's conclusion that Malek  failed to present specific facts that he had been  persecuted or had good reason to fear that he  will be singled out for persecution in the future  will only be disturbed if the evidence is "so  compelling that no reasonable factfinder could  fail to find the requisite fear of persecution."  Angoucheva, 106 F.3d at 788 (quoting INS v.  Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).  This standard is "highly deferential" to the BIA  because of the "fact-intensive nature of  [deportation] inquiries and the superior  expertise of the agencies that administer our  immigration law." Bhatt v. Reno, 172 F.3d 978,  981 (7th Cir. 1999) (citation omitted).


20
As we stated in Ahmad v. INS, 163 F.3d 457, 461  (7th Cir. 1999),


21
Credibility determinations are accorded  substantial deference, but they must be supported  by "specific, cogent reasons." Nasseri v.  Moschorak, 34 F.3d 723, 726 (9th Cir. 1994),  overruled on other grounds by Fisher v. I.N.S.,  79 F.3d 955 (9th Cir. 1996). In addition, these  reasons must "bear a legitimate nexus to the  finding." Id. Credibility determinations in these  sorts of proceedings should only be overturned  under extraordinary circumstances, Nasir v. INS,  122 F.3d 484, 486 (7th Cir. 1997), and a  reviewing court should not supersede an  administrative agency's findings simply because  an alternative finding could also be supported by  substantial evidence, Arkansas v. Oklahoma, 503  U.S. 91, 113, 112 S. Ct. 1046, 117 L. Ed.2d 239  (1992).


22
In the present case, the BIA offered cogent  reasons for its adverse credibility determination  that had the requisite nexus to Malek's claim.  The BIA, after reviewing all the testimony,  simply did not believe Malek's version of events  and offered logical reasons for its credibility  determination. Malek is correct that there are  instances where courts have ruled that a  credibility determination was not supported by  substantial evidence. See e.g., Cordero-Trejo v.  INS, 40 F.3d 482 (1st Cir. 1994); Argueta v. INS,  759 F.2d 1395 (9th Cir. 1985). Unlike those  situations, however, this is not a case where the  BIA's adverse credibility determination was not  based on substantial evidence. For example,  Malek's application stated that he and his wife  were detained for two months, tortured, given  little food or water, and that his wife was raped  repeatedly in front of him. On the other hand,  Mrs. Malek: 1) never claimed to have been raped  while in captivity; 2) claimed to have been held  for only 2-3 days (not 2 months); and 3) never  mentioned being tortured.


23
Here, there were a number of clear  inconsistencies between Malek's and his wife's  testimony, as well as with Malek's testimony and  his written application, and the BIA did not make  unsupported, blanket statements that it simply  did not believe Malek. On the contrary, the BIA  provided ample reasons for its disbelief. We are  convinced that substantial evidence supports the  BIA's decision to deny Malek's claim for  asylum.5


24
B.  The Decision to Proceed Without an  Interpreter


25
In addition, Malek raises, for the first time  in his appellate brief before this court, the  argument that his wife should have been provided  an interpreter. However, Malek did not raise this  claim or any support for it before the IJ (in  fact, Malek's counsel declined the IJ's offer for  an interpreter) or the BIA, and this court has  made clear that it "will not weigh evidence that  the Board has not previously considered; an  appellate court is not the appropriate forum to  engage in fact-finding in the first instance."  Rhoa-Zamora v. INS, 971 F.2d 26, 34 (7th Cir.  1992).


26
We deny the Petition for Review.



Notes:


1
 It is unclear from the record whether Malek was  last admitted to the United States at Chicago,  Illinois or New York, New York.


2
 Malek was admitted to the United States as a non-  immigrant visitor for pleasure and authorized to  remain in the U.S. for a period of six months.  Malek, however, remained in the U.S. without  authority from the INS.


3
 Malek's application for asylum and withholding of  deportation stated that they were detained for  two months.


4
 The BIA noted that the record reflected that Mrs.  Malek may have had difficulty understanding and  speaking English, but neither she nor Malek ever  requested an interpreter. Malek did not raise the  issue on his appeal to the BIA.


5
 Because Malek fails to demonstrate that he should  have been granted asylum, he necessarily fails to  satisfy the more stringent requirements for  withholding of deportation. See Boykov v. INS,  109 F.3d 413, 418 (7th Cir. 1997).